Relator requests that this court compel respondent judge to rule on the motion for loan of trial transcript filed inState v. Morris, Cuyahoga County Court of Common Pleas Case No. CR-366863.
Respondent has filed a motion to dismiss or, in the alternative, for summary judgment, attached to which is a copy of a journal entry issued by respondent and received for filing by the clerk on August 31, 2000 in which respondent denied relator's motion for loan of trial transcript. Relator has not opposed the motion. Respondent argues that this action in mandamus is, therefore, moot. We agree.
We also note that relator:
did not file an R.C. 2969.25 (A) affidavit describing each civil action or appeal of a civil action he had filed in the previous five years in any state or federal court and also did not file an R.C. 2969.25 (C) certified statement by his prison cashier setting forth the balance in his private account for each of the preceding six months.
State ex rel. Hunter v. Cuyahoga Cty. Court of CommonPleas (2000), 88 Ohio St. 3d 176, 177, 724 N.E.2d 420, 421. As a consequence, we deny relator's claim of indigency and order him to pay costs. Id. at 420.
Accordingly, respondent's motion to dismiss or, in the alternative, for summary judgment is granted. Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58 (B)
Writ denied.
TERRENCE O'DONNELL, J. CONCURS
                                                       ANN DYKE ADMINISTRATIVE JUDGE